FILED
                             NOT FOR PUBLICATION                              MAR 16 2015

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No. 14-10039

                Plaintiff - Appellee,              D.C. No. 4:13-cr-01386-CKJ

  v.
                                                   MEMORANDUM*
VANESSA ELIZABETH PALACIOS-
CORTEZ,

                Defendant - Appellant.


                     Appeal from the United States District Court
                              for the District of Arizona
                     Marvin E. Aspen, District Judge, Presiding**

                             Submitted March 10, 2015***

Before:         FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Vanessa Elizabeth Palacios-Cortez appeals from the district court’s

judgment and challenges the 65-month sentence imposed following her guilty-plea

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Marvin E. Aspen, Senior United States District Judge for
the Northern District of Illinois, sitting by designation.
          ***
              The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Palacios-Cortez’s
request for oral argument is denied.
conviction for possession with intent to distribute methamphetamine, in violation

of 21 U.S.C. § 841(a)(1), (b)(1)(A)(viii); and importation of methamphetamine, in

violation of 21 U.S.C. §§ 952(a) and 960(a)(1), (b)(1)(H). We have jurisdiction

under 21 U.S.C. § 1291, and we affirm.

      Palacios-Cortez contends that the district court procedurally erred by failing

to consider the 18 U.S.C. § 3553(a) sentencing factors and by failing to explain

adequately the sentence imposed, including its reasons for rejecting her request for

a downward variance. We disagree. The record reflects that the district court

considered the statutory sentencing factors and Palacios-Cortez’s arguments, and

sufficiently explained the sentence. See United States v. Carty, 520 F.3d 984, 992-

93 (9th Cir. 2008) (en banc).

      Palacios-Cortez also contends that her sentence is substantively

unreasonable in light of her personal circumstances and because the applicable

Guidelines are arbitrarily harsh. The district court did not abuse its discretion in

imposing Palacios-Cortez’s sentence. See Gall v. United States, 552 U.S. 38, 51

(2007). The within-Guidelines sentence is substantively reasonable in light of the

section 3553(a) sentencing factors and the totality of the circumstances, including

the seriousness of the offense. See Gall, 552 U.S. at 51.

      Palacios-Cortez’s motion to remand for resentencing based on Amendment

782 to the Guidelines is denied. Any motion respecting the applicability of

                                           2                                     14-10039
Amendment 782 should be brought in the sentencing court in the first instance.

See 18 U.S.C. § 3582(c)(2).

      AFFIRMED.




                                         3                                  14-10039